MEMORANDUM DECISION
                                                                                      FILED
Pursuant to Ind. Appellate Rule 65(D),                                         May 25 2016, 7:07 am
this Memorandum Decision shall not be                                                 CLERK
regarded as precedent or cited before any                                       Indiana Supreme Court
                                                                                   Court of Appeals
                                                                                     and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kristin A. Mulholland                                   Gregory F. Zoeller
Appellate Public Defender                               Attorney General of Indiana
Crown Point, Indiana
                                                        Paula J. Beller
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

William Alan Seydel,                                    May 25, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        45A03-1512-CR-2129
        v.                                              Appeal from the Lake Superior
                                                        Court
State of Indiana,                                       The Honorable Salvador Vasquez,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        45G01-1405-FA-14



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1512-CR-2129 | May 25, 2016             Page 1 of 7
                                             Case Summary
[1]   William Alan Seydel appeals the twenty-nine-year sentence imposed by the trial

      court following his guilty plea to one count of class B felony aggravated battery

      and two counts of class C felony attempted battery by means of a deadly

      weapon. He argues that his sentence is inappropriate in light of the nature of

      his offenses and his character. Concluding that he has not met his burden to

      show that his sentence is inappropriate, we affirm.


                                 Facts and Procedural History
[2]   On May 1, 2014, Dquan Robinson was driving in the area of Mississippi Street

      and the Comfort Inn in Hobart. He felt as if the vehicle behind him was

      traveling too closely, so he pulled his vehicle over to allow that vehicle, which

      was being driven by Seydel, to pass him. Seydel pulled his vehicle alongside

      Robinson’s and pointed a .40 caliber semi-automatic handgun at him and shot

      him in the head. The record indicates that Robinson and Seydel had never met

      and did not know each other.


[3]   When law enforcement officers, in marked police vehicles and uniforms,

      responded to the shooting and encountered Seydel, Seydel fired his handgun at

      Hobart Police Department Officers Timothy Pochron, Ryan Walsh, and Kevin

      Garber, Jr. The officers repeatedly commanded Seydel to drop his weapon but

      Seydel refused to comply. Instead, Seydel replied, “I’m going to defend

      myself” and “F**k off.” Appellant’s App. at 46. Seydel threatened that if

      police “sent the K-9, the dog would be killed.” Id. Officer Pochron observed


      Court of Appeals of Indiana | Memorandum Decision 45A03-1512-CR-2129 | May 25, 2016   Page 2 of 7
      “muzzle flash after muzzle flash after muzzle flash” as Seydel continually fired

      at him. Tr. at 32. Seydel was eventually taken into custody and a subsequent

      blood draw revealed that his blood alcohol content was 210 mg/dl (0.21 %).

      Seydel admits that he is an alcoholic and a drug abuser.


[4]   The State charged Seydel with class A felony attempted murder, class B felony

      aggravated battery, two counts of class C felony battery (one count of battery by

      means of a deadly weapon and one count of battery resulting in serious bodily

      injury), three counts of class C felony attempted battery by means of a deadly

      weapon, and two counts of class D felony resisting law enforcement. Seydel

      and the State subsequently entered into a plea agreement in which Seydel

      agreed to plead guilty to class B felony aggravated battery and two counts of

      class C felony attempted battery, in exchange for dismissal of the remaining

      charges. A sentencing hearing was held on October 2, 1015. The trial court

      sentenced Seydel to consecutive terms of sixteen years for class B felony

      aggravated battery, six years for one count of class C felony attempted battery,

      and seven years for the other count of class C felony attempted battery, for a

      total executed sentence of twenty-nine years. This appeal ensued.


                                     Discussion and Decision
[5]   Seydel invites this Court to reduce his twenty-nine-year sentence pursuant to

      Indiana Appellate Rule 7(B), which provides that we may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, we

      find that the sentence “is inappropriate in light of the nature of the offense and

      the character of the offender.” The defendant bears the burden to persuade this
      Court of Appeals of Indiana | Memorandum Decision 45A03-1512-CR-2129 | May 25, 2016   Page 3 of 7
      Court that his or her sentence is inappropriate. Childress v. State, 848 N.E.2d
1073, 1080 (Ind. 2006). “[W]hether we regard a sentence as appropriate at the

      end of the day turns on our sense of the culpability of the defendant, the

      severity of the crime, the damage done to others, and myriad other factors that

      come to light in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

      2008). We recognize that the “principal role of appellate review should be to

      attempt to leaven the outliers and to identify some guiding principles for trial

      courts and those charged with improvement of the sentencing statutes, but not

      to achieve a perceived ‘correct’ result in each case.” Id. at 1225. Indeed, “[t]he

      question under Appellate Rule 7(B) is not whether another sentence is more

      appropriate: rather, the question is whether the sentence imposed is

      inappropriate.” King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008).


[6]   Regarding the nature of the offenses, the advisory sentence is the starting point

      the legislature has selected as an appropriate sentence for the crime committed.

      Fuller v. State, 9 N.E.3d 653, 657 (Ind. 2014). Seydel pled guilty to one class B

      felony and two class C felonies. The sentencing range for a class B felony is

      between six and twenty years, with an advisory sentence of ten years. Ind.

      Code § 35-50-2-5. The sentencing range for a class C felony is between two and

      eight years, with an advisory sentence of four years. Ind. Code § 35-50-2-6.

      Seydel received a sixteen-year sentence for his class B felony and six and seven




      Court of Appeals of Indiana | Memorandum Decision 45A03-1512-CR-2129 | May 25, 2016   Page 4 of 7
      years respectively for his class C felonies. The trial court enhanced each of

      Seydel’s sentences above the advisory, and we think justifiably so. 1


[7]   As for his class B felony offense, we must acknowledge, as did the trial court,

      that Seydel received a great benefit from being permitted to plead guilty to the

      aggravated battery of Robinson and have the attempted murder charge

      dismissed when the facts clearly would have supported the greater offense.

      Additionally, the facts here are distinctly more heinous than a typical

      aggravated battery offense. The trial court emphasized that Robinson was

      simply “minding his own business” when Seydel pursued him in his vehicle and

      then shot him in the head “for no reason whatsoever.” Tr. at 64. A bullet

      fragment remains lodged in Robinson’s brain. Robinson described the chronic

      pain and anxiety he suffers as a result of Seydel’s crime, as well as the

      destructive effect the whole experience has had on his personal life. Id, at 22.

      Seydel’s unprovoked crime did not simply inflict serious injuries upon

      Robinson, it inflicted life-altering injuries. The advisory sentence would have

      been too lenient in light of these circumstances.


[8]   As for his two convictions for class C felony attempted battery by means of a

      deadly weapon, the trial court specifically noted that enhancement of those

      sentences beyond the advisory was appropriate because Seydel’s victims were




      1
       Seydel does not specifically challenge the trial court’s imposition of consecutive sentences. Moreover,
      “appellate review should focus on the forest—the aggregate sentence—rather than the trees—consecutive or
      concurrent, number of counts, or length of the sentence on any individual count.” Cardwell, 895 N.E.2d at
      1225.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1512-CR-2129 | May 25, 2016            Page 5 of 7
      law enforcement officers. Officer Pochron testified at length during the

      sentencing hearing about the lasting negative impact Seydel’s frightening

      behavior has had on him and his family. Seydel was sentenced to six years for

      firing his weapon at Officer Pochron and seven years for firing his weapon at

      Officers Garber and Walsh. We defer to the trial court’s judgment that

      enhanced sentences on each of these counts, especially when three separate

      victims were involved, was warranted. 2 See Sanchez v. State, 938 N.E.2d 720, 723

      (Ind. 2010) (acknowledging generally that multiple victims justify the

      imposition of enhanced and consecutive sentences). Seydel has not

      demonstrated that the trial court imposed an inappropriate sentence based upon

      the nature of his offenses.


[9]   When Seydel’s character is considered, he does not fare much better. Although

      remote and insubstantial, Seydel does have a criminal history which involved a

      prior conviction for misdemeanor operating a vehicle while intoxicated. The

      current crimes also involved Seydel’s intoxication, however the results were

      much more horrific as he shot a stranger in the head and fired upon others

      without regard to the dangerousness of this behavior. The record indicates that

      fifty-four-year-old Seydel has been an alcoholic since the age of twelve and

      consistently abused marijuana and cocaine. He has also abused Vicodin and




      2
       The trial court expressed “dissatisfaction” with the fact that the offenses against Officers Garber and Walsh
      “are both combined in one count because I truly believe that these counts ought to be separated.” Tr. at 67.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1512-CR-2129 | May 25, 2016                Page 6 of 7
       Percocet for the last seventeen years. This long and consistent history of drug

       and alcohol abuse does not reflect favorably upon Seydel’s character.


[10]   Moreover, although Seydel did plead guilty to his offenses, which generally

       reflects positively on a defendant’s character, the record reflects that his

       decision was likely a pragmatic one and not a true expression of remorse.

       Indeed, the trial court specifically found Seydel’s claims of remorse to be

       manipulative and dishonest. A trial court is in the best position to gauge the

       sincerity of a defendant’s remorse, similar to other determinations of credibility.

       Pickens v. State, 767 N.E.2d 530, 535 (Ind. 2002). We perceive no basis for

       sentence revision based upon Seydel’s character.


[11]   In sum, Seydel has not shown that his twenty-nine-year sentence is

       inappropriate in light of the nature of his offenses or his character. The

       sentence imposed by the trial court is affirmed.


[12]   Affirmed.


       Najam, J. and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1512-CR-2129 | May 25, 2016   Page 7 of 7